2019 IL 123521



                                        IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 123521)

     JANE DOE et al., Appellees, v. CHAD COE et al. (First Congregational Church of
                          Dundee, Illinois et al., Appellants).

                                Opinion filed May 23, 2019.



         JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Justices Thomas, Kilbride, Burke, Theis, and Neville concurred in the judgment
     and opinion.

         Chief Justice Karmeier took no part in the decision.



                                         OPINION

¶1       Plaintiffs, Jane Doe and her parents, brought suit against two individuals and
     several entities including and affiliated with the United Church of Christ (UCC)
     after Jane was sexually assaulted by a youth pastor. Relevant to this appeal,
     plaintiffs alleged that the First Congregational Church of Dundee (FCCD) and its
     pastor, Aaron James, negligently and willfully and wantonly hired, supervised, and
     retained FCCD’s director of youth ministries, Chad Coe.

¶2       Plaintiffs amended their complaint twice. All counts of the second amended
     complaint were dismissed under section 2-615 of the Code of Civil Procedure
     (Code) (735 ILCS 5/2-615 (West 2014)) as against FCCD and James. Plaintiffs
     appealed the dismissal, and the appellate court affirmed in part, reversed in part,
     and remanded for further proceedings. We granted FCCD and James’s petition for
     leave to appeal. Ill. S. Ct. R. 315 (eff. Apr. 1, 2018). In this case, we are called on to
     decide whether plaintiffs have adequately pled their causes of action against FCCD
     and James, as well as whether the circuit court properly struck certain allegations
     from the complaint.


¶3                                      BACKGROUND

¶4       Plaintiffs initially filed their complaint in the Kane County circuit court in
     August 2015. They alleged various claims against Coe, James, and FCCD, as well
     as the Fox Valley Association of the Illinois Conference of the United Church of
     Christ, the Illinois Conference of the United Church of Christ, the United Church of
     Christ, the General Synod of the United Church of Christ, and the United Church of
     Christ Board (UCC defendants). FCCD and James moved to dismiss the counts
     against them, and the circuit court granted the motion pursuant to section 2-615 of
     the Code as to FCCD and section 2-619.1 of the Code as to James (735 ILCS
     5/2-615, 2-619.1 (West 2014)). Plaintiffs filed an amended complaint, alleging four
     counts—negligent supervision, negligent retention, willful and wanton failure to
     protect, and willful and wanton retention and failure to supervise—against both
     FCCD and James, with another count—negligent hiring—against FCCD alone.
     FCCD and James moved again to dismiss under section 2-615 of the Code (id.
     § 2-615). FCCD and James also moved alternatively to strike certain paragraphs as
     irrelevant or cumulative, also under section 2-615 (id.).

¶5       The circuit court agreed with FCCD and James that plaintiffs failed to state a
     cause of action and dismissed the counts against them. The court found that nothing
     in the complaint indicated that either FCCD or James knew or should have known
     of Coe’s misconduct prior to his assault of Jane. Regarding the negligent hiring
     count against FCCD, it found that plaintiffs’ allegation that an online search would



                                               -2-
       have revealed Coe’s activity on pornographic websites was not plausible because
       Coe used a pseudonym.

¶6         The court denied plaintiffs leave to replead the willful and wanton counts
       against FCCD or any of the counts against James. It reasoned that there was little
       chance that plaintiffs would be able to plead the willful and wanton counts, which
       alleged aggravated forms of negligence, if they failed to plead simple negligence
       after two attempts. Further, it held, although James’s acts and omissions as an agent
       of FCCD may form the basis for FCCD’s liability, James himself was not
       personally liable. The court also granted in its entirety FCCD and James’s motion
       to strike irrelevant or cumulative paragraphs from the complaint. The court allowed
       plaintiffs to replead the negligence claims against FCCD and, after reconsidering,
       against James.

¶7         The UCC defendants are not part of this appeal. The court also dismissed the
       claims against them, and that appeal proceeded separately. See Doe v. Coe, 2017 IL
       App (2d) 160875. Coe is also not part of this appeal.


¶8                           Plaintiffs’ Second Amended Complaint

¶9          Plaintiffs’ second amended complaint, including the allegations stricken from
       the first amended complaint realleged and preserved, is the subject of this appeal. In
       it, plaintiffs alleged 22 counts against Coe, FCCD, James, and the UCC defendants.
       Counts I through VII are against Coe. Counts XVII through XXII are against the
       UCC defendants.

¶ 10       Against James, plaintiffs alleged counts VIII (negligent supervision), IX
       (negligent retention), X (willful and wanton failure to protect), and XI (willful and
       wanton retention and failure to supervise). Against FCCD, plaintiffs alleged counts
       XII (negligent hiring), XIII (negligent supervision), XIV (negligent retention), XV
       (willful and wanton failure to protect), and XVI (willful and wanton retention and
       failure to supervise). These counts are at issue in this appeal.

¶ 11       Because this appeal resulted from a section 2-615 dismissal, the summary of
       facts is drawn from plaintiffs’ second amended complaint. This appeal concerns
       whether certain allegations were properly stricken from plaintiffs’ first amended




                                               -3-
       complaint and whether plaintiffs have adequately pled that FCCD and James acted
       negligently or willfully and wantonly in hiring, supervising, and retaining Coe.

¶ 12       Plaintiffs’ second amended complaint was 564 paragraphs, including those
       stricken and reserved against the UCC defendants. The appellate decision below
       quoted a good number of the allegations from the complaint. 2018 IL App (2d)
170435, ¶ 43. We summarize them to the extent they are relevant to our decision.

¶ 13       Plaintiffs alleged that FCCD and James were bound to follow a recommended
       “Safe Church Policy,” which was provided to UCC local churches. The complaint
       defined the term “Inappropriate” as “Inappropriate Content, Inappropriate Displays
       of Affection, Sexual Harassment, and Sexual Exploitation, as defined by UCC
       policies and materials, as well as conduct or materials defined by Illinois law to be
       Grooming, Sex Offenses, Harmful to Minors, Obscene, Adult Obscenity or Child
       Pornography Internet Site.” Plaintiffs further alleged that Coe was under the direct
       supervision of James, who was under the direct supervision and employ of FCCD;
       that no background check was completed on Coe when he was hired or at any time
       thereafter; that Coe’s office was near James’s and that James and other adults were
       often present when Coe was working; and that Coe used the same pseudonym,
       “BluesGod88,” to “friend” youth and adult members of the church on social media
       sites and to post obscene photos of himself on pornographic websites. They alleged
       that the pseudonym “BluesGod88” could be associated with Coe’s name by way of
       a simple Google search and that he used the same pseudonym on child pornography
       websites.

¶ 14       Plaintiffs further alleged that Coe habitually engaged in inappropriate behavior
       such as permitting underage girls to sit on his lap, tickling them, and touching their
       buttocks. They alleged that Coe showed youth group members pornographic
       videos. Coe was often the only adult present during this inappropriate behavior, and
       he habitually isolated young girls. On June 14, 2013, in a middle school classroom
       in the basement of the church, Coe had sex with Jane on a couch. Jane was 15 and
       Coe 31.

¶ 15      Plaintiffs alleged that James was the direct supervisor of all FCCD employees
       and volunteers, that he was a mandatory reporter under the Abused and Neglected
       Child Reporting Act (325 ILCS 5/4 (West 2012)), and that he was aware or should
       have been aware of the Safe Church policy and UCC recommendations for



                                               -4-
       minor-to-adult online relationships and communications. James was either trained
       to recognize the type of interactions between adults and children that create
       dangerous situations for the children or was not trained and should have been.
       James was present at the church during normal working hours and at youth group
       meetings from time to time such that he knew or should have known that Coe’s
       interactions with youth, including Jane, were inappropriate. Plaintiffs made all of
       the same allegations regarding training and knowledge against FCCD.

¶ 16       Plaintiffs further alleged that FCCD employees, volunteers, and members were
       present to witness Coe’s inappropriate attention, behavior, or physical contact with
       minor members of the youth group, including Jane. Multiple people found that
       behavior unsettling or received information from children in the group that the
       behavior made the children uncomfortable. Employees, volunteers, or members
       discussed among themselves Coe’s inappropriate behavior with Jane. At least one
       employee, volunteer, or member confronted Coe about his behavior, and the
       behavior was reported to James in late 2012 and 2013. On at least three occasions,
       James walked into Coe’s office while Coe was in the office alone with Jane and left
       them alone together, despite his knowledge that the Safe Church Policy directed
       that at least two adults be present with children. In June 2013, a vacation bible
       school volunteer, who was an early childhood education professional, recognized
       the interaction between Coe and Jane as inappropriate after witnessing them
       together for less than two days and called James to report the inappropriate
       conduct. She subsequently discussed the conduct again with James in a meeting. At
       no point did James take any action to further investigate, report to DCFS,
       communicate with Jane’s parents, or restrict Coe’s access to Jane or other children,
       nor did he implement the Safe Church Policy or any other policy to protect minors.

¶ 17       FCCD and James again moved to dismiss, and the circuit court dismissed all
       counts against them with prejudice. The circuit court found no reason to delay
       enforcement or appeal (Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016)), and plaintiffs
       timely appealed. The appellate court affirmed in part, reversed in part, and
       remanded for further proceedings. 2018 IL App (2d) 170435, ¶ 108. It affirmed the
       circuit court’s decisions to strike portions of the first amended complaint as well as
       its dismissal of the negligent retention counts against FCCD and James and the
       willful and wanton counts to the extent they overlapped with the negligent retention
       counts. Id. ¶ 106. It reversed the circuit court’s dismissal of the negligent hiring




                                               -5-
       count against FCCD, the negligent supervision count against FCCD and James, and
       the willful and wanton counts to the extent they overlapped with the negligent
       supervision counts. Id.

¶ 18       FCCD and James petitioned for leave to appeal, asking that this court review
       the appellate court’s decision to reverse the trial court in part. We granted leave. Ill.
       S. Ct. R. 315 (eff. Apr. 1, 2018). In their response to FCCD and James’s brief,
       plaintiffs cross-appealed the appellate court’s decision to affirm the trial court in
       part. Thus, all of the counts dismissed by the circuit court, as well as the stricken
       allegations, are before us. The Illinois Trial Lawyers Association sought, and we
       granted, leave to file an amicus brief. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶ 19                                        ANALYSIS

¶ 20       The circuit court struck certain allegations from plaintiffs’ first amended
       complaint and dismissed all counts against FCCD and James from the second
       amended complaint. Both actions were taken under section 2-615(a) of the Code
       (735 ILCS 5/2-615(a) (West 2014)). We review the grant of a motion pursuant to
       section 2-615 de novo. Marshall v. Burger King Corp., 222 Ill. 2d 422, 429 (2006);
       see also Department of Healthcare & Family Services ex rel. Daniels v. Beamon,
       2012 IL App (1st) 110541, ¶ 15 (citing Marshall and applying the standard to a
       motion to strike). In reviewing a motion granted pursuant to section 2-615, “we
       accept as true all well-pleaded facts and all reasonable inferences that may be
       drawn from those facts. [Citation.] We also construe the allegations in the
       complaint in the light most favorable to the plaintiff.” Marshall, 222 Ill. 2d at 429.

¶ 21       We first examine the stricken allegations before turning to the dismissed
       claims.


¶ 22                                    Stricken Allegations

¶ 23       The circuit court granted FCCD and James’s motion to strike certain allegations
       in plaintiffs’ first amended complaint as irrelevant or cumulative under section
       2-615(a) of the Code (735 ILCS 5/2-615(a) (West 2014)). The appellate court
       affirmed. 2018 IL App (2d) 170435, ¶ 106.




                                                 -6-
¶ 24       A party may move to strike immaterial matter from a complaint. 735 ILCS
       5/2-615(a) (West 2014). “[A] fact is ‘relevant’ if it tends to make the existence of
       any fact that is of consequence to the determination of the action more probable or
       less probable than it would be without the evidence.” People v. Pawlaczyk, 189 Ill.
2d 177, 193 (2000); see also Ill. R. Evid. 401 (eff. Jan. 1, 2011). Plaintiffs argue that
       the stricken allegations, including allegations of post-assault conduct by James and
       other FCCD employees, support their willful and wanton claims. They argue that
       the appellate court erred in finding the allegations “neutral on the question of
       whether those parties acted culpably prior to the alleged rape” (2018 IL App (2d)
170435, ¶ 58) because all allegations are construed in the light most favorable to
       plaintiffs.

¶ 25       In their motion to strike, FCCD and James challenged paragraphs 1 to 3, 25 to
       35, 48 to 54, 74 to 83, 168 to 203, 208 to 224, 243, and 304 to 345. The circuit court
       granted the motion, and the appellate court affirmed (id. ¶ 106), noting that
       plaintiffs only challenged the dismissal of the post-assault allegations (id. ¶ 56).

¶ 26       On cross-appeal to this court, “Plaintiffs seek reversal of the blanket striking of
       allegations in the Amended Complaint, including the post-rape allegations, to the
       extent this Court determines that those allegations may be material to the Plaintiffs’
       causes of action against James and FCCD.” Other than mentioning that FCCD and
       James did not challenge paragraph 265 but did challenge paragraph 243, which
       alleged the same allegations against James, plaintiffs only discuss the post-assault
       facts in their cross-appeal. FCCD and James point out that by failing to develop
       argument, plaintiffs forfeited any such argument. Ill. S. Ct. R. 341(h)(7) (eff. Nov.
       1, 2017). Plaintiffs respond that this court can grant any relief warranted by the
       record and request that we reverse the grant of the motion to strike in its entirety. Ill.
       S. Ct. R. 318(a) (eff. July 1, 2017). The appellate court found that plaintiffs had not
       argued for reversal of the entirety of the motion (2018 IL App (2d) 170435, ¶ 56),
       yet in their first brief to this court plaintiffs did not broaden their argument to
       address the other allegations. We find that plaintiffs forfeited review of stricken
       allegations other than the post-assault allegations. We decline to further consider
       them.

¶ 27      As to the post-assault allegations, plaintiffs argue that they demonstrate the
       aggravated nature of FCCD’s and James’s negligence necessary to plead their




                                                 -7-
       willful and wanton claims. They alleged, for example, that after Coe’s arrest James
       called a meeting of church members, specifically excluding the Does; that James
       did not tell youth group parents at another meeting about an “indicated”
       Department of Children and Family Services (DCFS) report finding that Doe’s
       allegation was substantiated; and that a sign-up sheet was posted in the church for
       members to attend Coe’s trial to support him. Plaintiffs disagree with the appellate
       court’s finding that the allegations were neutral on preassault culpability, correctly
       arguing that allegations are to be construed in the light most favorable to them, the
       nonmoving party. Marshall, 222 Ill. 2d at 422. The allegations do not, however,
       prove preassault culpability.

¶ 28       Plaintiffs argue that the post-assault allegations help establish that FCCD and
       James were either aware of Coe’s inappropriate conduct before the assault or
       unqualified and unprepared to recognize and respond to such conduct. Plaintiffs
       cite Doe-3 v. McLean County Unit District No. 5 Board of Directors, 2012 IL
112479, ¶ 19, for the proposition that plaintiffs must support their willful and
       wanton claims with allegations of an “ongoing conscious disregard for Jane Doe’s
       welfare.” Doe-3 does not mention any “ongoing” conscious disregard. The act at
       issue therein was not of an ongoing nature, nor did it occur after the acts that caused
       the injury. Rather, the act from which the duty arose—misstating the abuser’s
       employment history—occurred before the abuser was hired. Id. ¶ 27.

¶ 29       FCCD’s and James’s post-assault actions do not support plaintiffs’ claims of an
       ongoing conscious disregard for Jane’s welfare or a pattern of conduct prior to the
       assault. That FCCD or James took certain actions or failed to take others after Coe
       assaulted Jane does not make it more likely or less likely that they acted negligently
       before the assault. We find that the allegations were properly stricken. We affirm
       the appellate court in affirming the circuit court’s grant of the motion to strike.


¶ 30                      Dismissal of the Second Amended Complaint

¶ 31       Plaintiffs’ second amended complaint was dismissed pursuant to section 2-615
       of the Code (735 ILCS 5/2-615 (West 2014)). A section 2-615 motion to dismiss
       challenges the legal sufficiency of a complaint based on defects apparent on its
       face. Marshall, 222 Ill. 2d at 429; City of Chicago v. Beretta U.S.A. Corp., 213 Ill.
2d 351, 364 (2004). “[A] cause of action should not be dismissed pursuant to



                                                -8-
       section 2-615 unless it is clearly apparent that no set of facts can be proved that
       would entitle the plaintiff to recovery.” Marshall, 222 Ill. 2d at 429.

¶ 32       Illinois is a fact-pleading jurisdiction. Id.; Weiss v. Waterhouse Securities, Inc.,
       208 Ill. 2d 439, 451 (2004). The plaintiff is not required to set forth evidence in the
       complaint but “must allege facts sufficient to bring a claim within a legally
       recognized cause of action (Vernon v. Schuster, 179 Ill. 2d 338, 344 (1997)), not
       simply conclusions (Anderson v. Vanden Dorpel, 172 Ill. 2d 399, 408 (1996)).”
       Marshall, 222 Ill. 2d at 429-30.

¶ 33       Under a common-law negligence cause of action, an employer can be liable for
       an employee’s torts in one of two ways, depending on whether the employee was
       acting within the scope of his employment. Vancura v. Katris, 238 Ill. 2d 352, 375
       (2010). If the employee was within the scope of his employment, the employer can
       be found liable for his actions under a theory of vicarious liability, or
       respondeat superior. Id. If an employee acts outside the scope of his employment,
       however, the plaintiff can bring a direct cause of action against the employer for the
       employer’s misconduct. Id. Negligent hiring, negligent supervision, and negligent
       retention are all direct causes of action against the employer for the employer’s
       misconduct in failing to reasonably hire, supervise, or retain the employee.

¶ 34       Plaintiffs’ claims against FCCD and James are common-law negligence claims.
       Willful and wanton conduct is regarded as an aggravated form of negligence.
       Krywin v. Chicago Transit Authority, 238 Ill. 2d 215, 235 (2010). “To recover
       damages based upon negligence, a plaintiff must prove that the defendant owed a
       duty to the plaintiff, that the defendant breached that duty, and that the breach was
       the proximate cause of the plaintiff’s injury.” Id. at 225. A plaintiff must allege and
       prove the same elements for a willful and wanton cause of action. Id. at 235-36.


¶ 35                            Defendants’ Alleged Duty of Care

¶ 36       We begin by determining whether FCCD, James, or both owed a duty of care to
       plaintiffs. “Whether a duty exists is a question of law to be determined by the
       court.” Doe v. McKay, 183 Ill. 2d 272, 278 (1998). We first note that “[w]here the
       law does not impose a duty, one will not generally be created by a defendant’s rules
       or internal guidelines. Rather, it is the law which, in the end, must say what is




                                                -9-
       legally required.” Rhodes v. Illinois Central Gulf R.R., 172 Ill. 2d 213, 238 (1996).
       Self-imposed policies can exist coextensively with the law. See, e.g., Bogenberger
       v. Pi Kappa Alpha Corp., 2018 IL 120951, ¶ 46 (“Hazing is not only against the law
       in Illinois, it is against the university’s rules as well as the Pi Kappa Alpha
       fraternity’s rules.”). Penalizing a defendant by imposing a duty on it to comply with
       self-imposed safety measures that exceed any duty imposed by law, however,
       would discourage employers from creating policies intended to protect their
       employees and the public. We decline to do so. Neither the Safe Church Policy nor
       any other policy or procedure created or adopted by FCCD creates any duty beyond
       that already imposed by the law. To the extent that FCCD and James developed or
       adopted the Safe Church Policy or any other measure as a means of fulfilling their
       existing duties, any failure to comply would be relevant to breach, not to the
       existence of a duty.

¶ 37       “We have long recognized that ‘ “every person owes a duty of ordinary care to
       all others to guard against injuries which naturally flow as a reasonably probable
       and foreseeable consequence of an act, and such a duty does not depend upon
       contract, privity of interest or proximity of relationship ***.” ’ ” Id. ¶ 22 (quoting
       Simpkins v. CSX Transportation, Inc., 2012 IL 110662, ¶ 19, quoting Widlowski v.
       Durkee Foods, 138 Ill. 2d 369, 373 (1990)). “In deciding whether a duty exists in a
       particular case, a court will consider the foreseeability of the plaintiff’s injury, the
       likelihood of the occurrence, the magnitude of the burden of guarding against it,
       and the consequences of placing that burden on the defendant.” McKay, 183 Ill. 2d
       at 278. Employers have a duty to act reasonably in hiring and retaining employees.
       Van Horne v. Muller, 185 Ill. 2d 299, 310 (1998). A master also has a duty to
       supervise his servant. Hills v. Bridgeview Little League Ass’n, 195 Ill. 2d 210, 229
       (2000). In other words, the initiation and existence of an employment relationship
       imposes a duty upon the employer to exercise reasonable care in employing only
       competent individuals. These duties are to all foreseeable individuals who might be
       impacted by the employee or his employment, such as a customer of a defendant
       business or a member of a defendant church.

¶ 38       Certainly it is foreseeable and likely that a youth group member could be
       harmed by a failure to act reasonably in hiring, supervising, and retaining a director
       of youth ministries. The magnitude of the burden of guarding against the harm
       alleged here is small, as reasonably hiring, supervising, and retaining employees




                                                - 10 -
       are duties that benefit the employer even apart from preventing potential harm to
       third parties. The burden seems even smaller when compared with the magnitude of
       the harm to be prevented. Finally, the consequences of placing the burden on the
       defendant are small; employers typically already strive to perform these duties in a
       reasonable manner. To the extent that plaintiffs have pled and can prove that
       FCCD, James, or both hired, supervised, and retained Coe, we find that they had a
       duty to plaintiffs to do so reasonably.

¶ 39      Plaintiffs have alleged five causes of action against FCCD and four of the same
       counts against James. We examine them separately.


¶ 40                              Count XII—Negligent Hiring

¶ 41       Plaintiffs alleged that FCCD was negligent when it hired Coe. They initially
       alleged this count against both parties, but after learning that Coe was hired before
       James, they did not replead it against James. The appellate court reinstated the
       claim against FCCD after the circuit court dismissed it. 2018 IL App (2d) 170435,
       ¶ 106. In a negligent hiring action, a plaintiff must

          “plead and prove (1) that the employer knew or should have known that the
          employee had a particular unfitness for the position so as to create a danger of
          harm to third persons; (2) that such particular unfitness was known or should
          have been known at the time of the employee’s hiring or retention; and (3) that
          this particular unfitness proximately caused the plaintiff’s injury.” Van Horne,
185 Ill. 2d at 311.

¶ 42       At issue is whether FCCD knew or should have known at the time it hired Coe
       that he had a sexual interest in children. Plaintiffs alleged that FCCD failed to
       conduct a background check. They further alleged that a simple Google search of
       Coe’s name would have revealed his pseudonym, BluesGod88, and that he used
       that pseudonym on certain adult and child pornography websites, including to post
       obscene photos of himself. Plaintiffs did not allege that Coe had a criminal record
       or any known or discoverable illicit relationships with children.

¶ 43       FCCD responds to plaintiffs’ allegations by stating that the allegations are
       insufficient; plaintiffs must allege not only that no background check was




                                              - 11 -
       performed but also what a background check would have uncovered. It states that
       an inference that a Google search of someone’s name would reveal that person’s
       history of visiting pornographic websites is implausible.

¶ 44       At the pleading stage, all inferences are drawn in plaintiffs’ favor. Marshall,
222 Ill. 2d at 429. To prove a negligent hiring claim, a plaintiff must show not just
       that an employee was unfit but that the employee was unfit in a particular manner,
       which particular unfitness “must have rendered the plaintiff’s injury foreseeable to
       a person of ordinary prudence in the employer’s position.” Van Horne, 185 Ill. 2d at
       313. Plaintiffs allege that “[a] basic, cursory Google search into the online public
       presence of Coe would have revealed Coe’s activity, which included posting public
       photos of his own genitalia, on numerous pornographic websites.” They maintain
       that they have evidence that such a Google search at or before Coe’s hire would
       have alerted FCCD to Coe’s visits to child pornography websites and thus put it on
       notice of Coe’s particular unfitness—his sexual interest in children—that later
       proximately caused plaintiffs’ injuries.

¶ 45       At the pleading stage, we will not guess what the evidence will show. Rather,
       we need only determine whether “it is clearly apparent that no set of facts can be
       proved that would entitle the plaintiff to recovery.” Marshall, 222 Ill. 2d at 429. We
       acknowledge FCCD’s argument that a background check is unlikely to produce an
       individual’s Internet browsing history, but that is a factual dispute. Myriad
       businesses offer to perform detailed background checks for employers and youth
       activity sponsors, and plaintiffs will have to carry their burden in proving their
       claim.

¶ 46       Plaintiffs have alleged that a background check, by way of a cursory Google
       search, would have put FCCD on notice of Coe’s sexual interest in children at or
       before his hire. This is a factual allegation and more than a mere conclusion. Coe’s
       sexual interest in children is the particular unfitness alleged to have proximately
       caused plaintiffs’ injuries. Thus, if proven, these facts might entitle plaintiffs to
       recovery. We affirm the appellate court in reinstating count XII.




                                               - 12 -
¶ 47                      Counts VIII and XIII—Negligent Supervision

¶ 48      Plaintiffs alleged that after hiring Coe, both FCCD and James negligently
       supervised him. The appellate court reinstated the claim after the circuit court
       dismissed it. 2018 IL App (2d) 170435, ¶ 106.

¶ 49       The parties disagree as to what the elements of a negligent supervision cause of
       action are. This court set out the elements of negligent hiring and negligent
       retention in Van Horne, 185 Ill. 2d at 311. This court did not, however, set out the
       elements for a negligent supervision claim in that decision. See Vancura, 238 Ill. 2d
       at 371-72 (noting that in Van Horne this court focused on negligent hiring and
       retention, not negligent supervision).

¶ 50       Plaintiffs argue that this court set out the elements of a negligent supervision
       claim in Vancura: “As in any claim for negligence, a plaintiff must establish the
       existence of a duty, a breach of the duty, and an injury to the plaintiff that was
       proximately caused by the breach.” 238 Ill. 2d at 375 (citing Hills, 195 Ill. 2d at
       228). As the quote states, however, these are merely the general elements of a
       negligence claim.

¶ 51       FCCD and James argue that it would be nonsensical for this court to require
       notice of the employee’s particular unfitness in a negligent hiring and a negligent
       retention claim but not in a negligent supervision claim. They argue that prior
       notice of a particular unfitness is required in a negligent supervision action outside
       the employment context, citing Norskog v. Pfiel, 197 Ill. 2d 60, 84 (2001) (holding
       that a plaintiff must show that a parent was “aware of specific instances of prior
       conduct sufficient to put them on notice that the act complained of (in [that] case,
       [a] murder) was likely to occur”).

¶ 52       Appellate court panels have differed as to the elements of negligent
       supervision. The appellate court below held that the elements of a negligent
       supervision claim are that “(1) the defendant had a duty to supervise the harming
       party, (2) the defendant negligently supervised the harming party, and (3) such
       negligence proximately caused the plaintiff’s injuries.” 2018 IL App (2d) 170435,
       ¶ 90; see also Hills v. Bridgeview Little League Ass’n, 306 Ill. App. 3d 13, 18
       (1999), rev’d, 195 Ill. 2d 210; Van Horne v. Muller, 294 Ill. App. 3d 649, 657




                                               - 13 -
       (1998), reversed in part on other grounds, 185 Ill. 2d 299; Mueller v. Community
       Consolidated School District 54, 287 Ill. App. 3d 337, 342-43 (1997).

¶ 53      Other panels, however, have held that notice is required. See, e.g., Doe v.
       Brouillette, 389 Ill. App. 3d 595, 606 (2009); Vancura v. Katris, 391 Ill. App. 3d
350, 366 (2008), aff’d in part, rev’d in part, 238 Ill. 2d 352.

¶ 54       Still others have held that this court has not distinguished the tort of negligent
       supervision from negligent retention. See, e.g., Helfers-Beitz v. Degelman, 406 Ill.
       App. 3d 264, 268 (2010); Zahl v. Krupa, 399 Ill. App. 3d 993, 1018 (2010); Platson
       v. NSM, America, Inc., 322 Ill. App. 3d 138, 144 (2001).

¶ 55       We first note that, while we have not before determined the elements, we have
       acknowledged that a separate and distinct cause of action for negligent supervision
       exists. See Vancura, 238 Ill. 2d at 375 (noting that a plaintiff can assert a negligent
       supervision claim based on a particular duty or a general duty based on the
       employment relationship).

¶ 56       FCCD and James’s reliance on Norskog, 197 Ill. 2d at 84, is misplaced. A
       parent-child relationship is much different from an employer-employee
       relationship, and one’s duty to reasonably supervise one’s child is not the same as
       one’s duty to reasonably supervise one’s employee. Compare Restatement
       (Second) of Torts § 316 (1965), with id. § 317. Thus in Norskog we required that,
       among other things, a parent have knowledge of the child’s previous conduct
       before a duty to control the child may arise. 197 Ill. 2d at 84.

¶ 57       Similarly, in an employment or master-servant context, a duty to reasonably
       control the servant can exist, which duty requires that the master “ ‘knows or
       should know of the necessity and opportunity for exercising such control.’ ” Hills,
195 Ill. 2d at 229 (quoting Restatement (Second) of Torts § 317(a)(ii) (1965)). A
       duty of a master or employer to control her agent can arise when the employer has
       reason to know or suspect that a certain employee or employees will engage in
       potentially dangerous or tortious conduct if they are not prohibited from doing so.

¶ 58       An employer’s duty to supervise, in contrast, is general in nature. An employer
       has a duty to supervise all employees; the extent to which she must do so depends
       on many factors, such as the work performed, the employees performing it, the size




                                               - 14 -
       of the business, the type of work, and the employer’s clientele, among others. These
       duties are closely related and often overlap, but a distinction exists. This court’s
       analysis in Hills provides a good example of the difference. Id. at 229-34.

¶ 59       In that case, this court examined whether Bridgeview Little League Association
       (Bridgeview) was negligent in failing to control its coaches, who physically
       assaulted another coach. Id. at 229-30. In doing so, the court considered whether
       the head coach was the master of the assistant coaches. Id. at 230-34. At trial, two
       Bridgeview board members testified that the head coach “had general supervisory
       authority over his players and coaches.” Id. at 232. That authority included the
       responsibility to make sure that players and coaches engaged in good
       sportsmanship and followed the behavioral rules. Id. Although not expressly
       discussed in that decision, this describes the head coach’s duty to supervise.
       Similarly, an employer has a duty to generally supervise her employees to make
       sure that they engage in appropriate behavior and follow the law and the
       employer’s rules.

¶ 60       Because the head coach was entrusted with the authority to generally supervise,
       the court found that he could be considered “master” for purposes of establishing
       the notice and ability to control required for a duty to control. Id. at 232-33. Thus,
       although not explicitly stated, the court found that the head coach’s duty to
       generally supervise the assistant coaches and players was a precursor to a
       determination that he could have had a duty to control the assistant coaches when
       they acted in a particular way and attacked another coach.

¶ 61       Regarding the negligent supervision count, we agree with the elements laid out
       by the appellate court below. We do not require that the supervisor have prior
       notice of a particular unfitness because reasonable performance of the duty to
       supervise will put the supervisor on notice of an employee’s conduct or perhaps
       prevent the employee’s tortious conduct all together. Rather, we agree with the
       appellate court that, to impose a duty to supervise, only general foreseeability is
       required in an employment context. 2018 IL App (2d) 170435, ¶ 99. Although prior
       notice might sometimes be a factor in determining whether a supervisor reasonably
       performed her duty, to always require prior notice of the particular unfitness as an
       element of the duty analysis would be to extinguish this cause of action in many
       circumstances. In this case, for example, no amount of supervision could suffice if




                                               - 15 -
       FCCD and James were aware of Coe’s sexual interest in children and the claim
       would therefore become a negligent retention claim. We decline to limit the
       negligent supervision cause of action in this way.

¶ 62       As the appellate court recognized, it is generally foreseeable that abuse could
       occur in programs providing adults with unsupervised access to children. Id. This
       state’s public policy strongly favors the protection of children (id. (citing Doe-3,
       2012 IL 112479, ¶ 36)), especially from sex offenders (id. (citing Doe-3, 2012 IL
112479, ¶ 37)). FCCD’s and James’s duty to reasonably supervise Coe, predicated
       on the employment relationship and this general foreseeability, is sufficient to
       confer constructive knowledge of Coe’s actions, assuming plaintiffs can prove their
       allegations.

¶ 63        Plaintiffs alleged that FCCD and James failed to monitor Coe’s interactions
       with FCCD’s youth and confirmation groups. Id. ¶ 92. They alleged, for example,
       that Coe was often the only adult present for youth group meetings, which allowed
       him to engage in inappropriate and unlawful conduct during those meetings. They
       alleged that James observed Jane alone with Coe in his office on at least three
       occasions and allowed them to remain alone together. Whether plaintiffs’
       allegations are sufficient to prove a breach is a question of fact. We do not, at this
       stage, determine whether negligence has been proven but merely whether facts
       have been alleged that, if proven, could entitle plaintiffs to recovery. Marshall, 222
Ill. 2d at 429.

¶ 64       We find that plaintiffs have alleged facts sufficient that the fact-finder could
       find that FCCD and James breached their duty to supervise Coe by failing to
       monitor his conduct and that the breach proximately caused their injuries. This is
       sufficient at this stage. We affirm the appellate court in reversing the circuit court’s
       dismissal of counts VIII and XIII.


¶ 65                         Counts IX and XIV—Negligent Retention

¶ 66       Plaintiffs alleged that both FCCD and James negligently retained Coe. The
       appellate court affirmed the circuit court’s dismissal of the negligent retention
       counts. 2018 IL App (2d) 170435, ¶ 106. The elements for a claim of negligent
       retention are the same as for negligent hiring. Plaintiffs must




                                                - 16 -
          “plead and prove (1) that the employer knew or should have known that the
          employee had a particular unfitness for the position so as to create a danger of
          harm to third persons; (2) that such particular unfitness was known or should
          have been known at the time of the employee’s hiring or retention; and (3) that
          this particular unfitness proximately caused the plaintiff’s injury.” Van Horne,
185 Ill. 2d at 311.

       Also like a negligent hiring claim, a plaintiff must show that the employee was unfit
       in a particular manner, which particular unfitness “must have rendered the
       plaintiff’s injury foreseeable to a person of ordinary prudence in the employer’s
       position.” Id. at 313.

¶ 67        The appellate court found that James was not Coe’s employer and thus could
       not be held liable for negligent retention. We disagree. The decision on which the
       appellate court below relied found that no employment relationship existed
       between the Boy Scouts of America (BSA) and a district executive of the local area
       boy scout council. Doe v. Boy Scouts of America, 2014 IL App (2d) 130121, ¶ 40.
       That court so decided, however, after examining several factors and determining
       that “ ‘[w]hile no one single factor is considered determinative, the right to control
       the work is considered to be the predominant factor.’ ” Id. (quoting Brouillette, 389
       Ill. App. 3d at 606). “[I]t is the right to control rather than the actual exercise of
       control that is significant.” Brouillette, 389 Ill. App. 3d at 606. The Boy Scouts of
       America court found that this “most significant factor” weighed heavily against
       finding an employment relationship with BSA because the abuser reported to the
       local organization, not BSA. 2014 IL App (2d) 130121, ¶ 40. In this case,
       conversely, plaintiffs have alleged that Coe reported directly to James and that
       James “was the master and direct supervisor of Coe.”

¶ 68       This court has considered similar factors. In Hills, we noted that the
       master-servant relationship is not one that is exactly defined and “is generally left
       to the trier of fact to determine whether the relationship exists.” 195 Ill. 2d at 235.

          “ ‘The question as to whether or not the relationship of master and servant
          exists is dependent upon certain facts and circumstances. These facts include
          the question of hiring, the right to discharge, the manner of direction of the
          servant, the right to terminate the relationship, and the character of the
          supervision of the work done. Unless these facts clearly appear, the relationship



                                               - 17 -
          cannot become purely a question of law.’ ” Id. (quoting Merlo v. Public Service
          Co., 381 Ill. 300, 319-20 (1942)).

¶ 69       Those facts do not clearly appear in James’s favor. Plaintiffs have alleged, for
       example, that Coe was under James’s direct supervision and control. As above, we
       merely determine at this stage whether facts have been alleged that, if proven, could
       entitle plaintiffs to recovery. Marshall, 222 Ill. 2d at 429. We find that plaintiffs
       have sufficiently pled facts from which a trier of fact could conclude that James had
       the ability to control Coe’s employment.

¶ 70       Like the negligent hiring count above, the issue here is whether FCCD and
       James had notice of Coe’s sexual interest in children. The appellate court below
       found that “[i]n all 70 pages of their complaint, plaintiffs failed to allege
       (1) specific misconduct that (2) was observed by FCCD’s agents and (3) was of a
       nature that placed FCCD on notice of Coe’s particular unfitness for the position of
       youth director.” 2018 IL App (2d) 170435, ¶ 87.

¶ 71       We find the facts of this case, as alleged, closely matched on this count. We
       recognize that an employer must “deal justly with its employees and not take lightly
       the decision to terminate.” Boy Scouts of America, 2014 IL App (2d) 130121, ¶ 48.
       In that case, a scout’s mother brought an action against BSA and the local boy scout
       organization alleging negligent hiring and retention after her son was sexually
       abused by a local district executive. Id. ¶¶ 1-7. That court held that, even with the
       boy scouts organization’s “appropriately heightened sensitivity to danger,” the
       abuser’s conduct of allegedly positioning himself so as to watch a boys’ swim team
       change in a locker room “was not so clearly prurient, and did not signal such an
       immediate danger to scouts, as to warrant depriving him of any opportunity to
       explain himself.” Id. ¶ 48. Notably, however, that case was on appeal after a grant
       of summary judgment (id. ¶ 1), which is granted and reviewed on a standard less
       favorable to the plaintiff than a section 2-615 dismissal (id. ¶ 34).

¶ 72       Plaintiffs argue that they are not required to set out evidence in their complaint
       but only the ultimate facts to be proved. Beretta, 213 Ill. 2d at 369. They argue that
       requiring plaintiffs to plead evidentiary facts sufficient to show knowledge would
       raise the bar and benefit defendants who “circle the wagons.” They argue that they
       are not required to allege facts that are much more within the defendants’




                                               - 18 -
       knowledge, citing Marshall v. David’s Food Store, 161 Ill. App. 3d 499, 501
       (1987).

¶ 73       In that case, a plaintiff who was accosted in the parking lot of a grocery store
       and sexually assaulted sued the grocery store and the security company hired by the
       grocery store. Id. at 500. Defendants successfully moved to dismiss, arguing that
       the plaintiff had failed to plead that they had notice that the area was dangerous. Id.
       The appellate court reversed, finding that the grocery store’s act of hiring a security
       company gave rise to an inference that the defendants had notice of potential
       danger in the parking lot. Id. at 501. That court also found that the plaintiff did not
       have to “allege facts which, to a much greater degree of exactitude, are more within
       the knowledge of a defendant” and that discovery might produce more evidence of
       the defendants’ knowledge. Id.

¶ 74       Here, plaintiffs have alleged certain facts of which, they further alleged, FCCD
       and James were or should have been aware. They alleged, for example, that Coe
       had physical contact with underage girls at youth group and other activities,
       including touching their buttocks. Although they alleged that Coe was “many of the
       times *** the only adult present,” they later alleged that FCCD employees,
       members, or volunteers, including James, were present for at least some of these
       activities. They alleged that an early childhood professional reported to James
       certain interactions between Coe and Jane that she believed to be sufficiently
       inappropriate to be worthy of a phone call to James and discussion in a subsequent
       meeting. This allegation reasonably implies that Coe’s actions toward Jane, even
       when he was in front of other adults, were sufficiently indicative of his sexual
       interest in her such that a reasonably prudent person, trained to recognize such an
       interest, would have noticed. They alleged that James and other FCCD employees
       and volunteers were or should have been so trained.

¶ 75       Under the standard upon which we review these allegations, “we accept as true
       all well-pleaded facts and all reasonable inferences that may be drawn from those
       facts. [Citation.] We also construe the allegations in the complaint in the light most
       favorable to the plaintiff.” Marshall, 222 Ill. 2d at 429. “[A] cause of action should
       not be dismissed pursuant to section 2-615 unless it is clearly apparent that no set of
       facts can be proved that would entitle the plaintiff to recovery.” Id. Plaintiffs have
       alleged that Coe engaged in conduct with underage girls that a reasonably prudent




                                               - 19 -
       person might consider, especially cumulatively, to be inappropriate or sexual in
       nature. They have also alleged that FCCD and James had constructive or actual
       knowledge by way of witnessing the conduct or receiving reports from volunteers
       who witnessed it, which, they further alleged, was sufficient to put them on notice
       of Coe’s sexual interest in children. Accepting those well-pled allegations as true,
       we cannot say that no set of facts can be proved that would entitle plaintiffs to
       recovery.

¶ 76       This case is at the pleading stage, and we thus accept as true the allegations that
       plaintiffs will have to carry their burden in proving. Should they prove them, they
       may be entitled to recovery. We reverse the appellate court and reinstate counts IX
       and XIV.


¶ 77                          Counts X, XI, XV, and XVI—the Willful
                                       and Wanton Counts

¶ 78        No separate and distinct tort exists for willful and wanton conduct. Krywin, 238
Ill. 2d at 235. Rather, willful and wanton conduct is regarded as an aggravated form
       of negligence. Id. A plaintiff must allege and prove the same elements for a willful
       and wanton cause of action as she does for a negligence action. Id. at 235-36.

¶ 79       The appellate court below found that plaintiffs “alleged willful-and-wanton
       conduct against FCCD and James” and that the counts therefore “overlap[ped] in
       part with the negligence counts against FCCD and James.” 2018 IL App (2d)
170435, ¶ 104. The appellate court did not reinstate the willful and wanton counts
       inasmuch as they overlapped with the negligent hiring count. On appeal to this
       court, plaintiffs do not claim that the appellate court erred in failing to do so, despite
       addressing the overlap with the negligent supervision and negligent retention
       counts. Thus, either they agree that the willful and wanton counts do not overlap
       with the negligent hiring count or they have forfeited such an argument.

¶ 80       For the reasons stated above, we affirm the appellate court in reinstating the
       willful and wanton counts inasmuch as they overlap with the negligent supervision
       counts and reverse dismissal inasmuch as they overlap with the negligent retention
       counts.




                                                 - 20 -
¶ 81                                     CONCLUSION

¶ 82       In sum, we affirm the appellate court in affirming the circuit court’s grant of the
       motion to strike portions of the plaintiffs’ complaint. We also affirm the appellate
       court in reinstating the negligent hiring and negligent supervision counts and
       reverse the appellate court in affirming dismissal of the negligent retention counts.
       We affirm as to reinstating the willful and wanton counts inasmuch as they overlap
       with the negligent supervision counts and reverse inasmuch as they overlap with
       the negligent retention counts. As a result of our decision, the allegations stricken
       by the circuit court remain stricken, but all counts against FCCD and James are
       reinstated.


¶ 83      Appellate court judgment affirmed in part and reversed in part.

¶ 84      Circuit court judgment affirmed in part and reversed in part.

¶ 85      Cause remanded.

¶ 86       CHIEF JUSTICE KARMEIER took no part in the consideration or decision of
       this case.




                                               - 21 -